DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 03/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,656,264 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
The application has been amended as follows:  	
 	1) Amend claim 1 to recite: 	A system comprising:  	a radar including a transmitter and a receiver, the transmitter configured to transmit an electromagnetic wave;  	a reflector placed a predetermined distance away from the radar, the reflector configured to reflect the transmitted electromagnetic wave back to the receiver; and  	a control unit coupled to the radar and configured to  	 	measure a magnitude of the reflected electromagnetic wave received at the receiver from the reflector by measuring- received Doppler signals  if a received Doppler signal is within a percentage tolerance that indicates that the received Doppler signal corresponds to the predetermined distance of the reflector, and  		-in response to the Doppler signal being within the percentage tolerance   for intrusion and trigger an alarm indicating intrusion when the magnitude of the reflected electromagnetic wave changes from the reference value
 	2) Cancel claim 10.
Reason(s) for Allowance
The amendments to the claims from 02/16/2022 in combination with the previous presented limitations, terminal disclaimer and Examiner’s Amendment provide the basis for the reason for the allowance over the prior art of record. The prior art does not disclose or sufficiently suggest the claimed invention, particularly wherein the control unit is configured to measure a reference value of the magnitude of the reflected electromagnetic wave when no intrusions are occurring if a received Doppler signal is within a percentage tolerance that indicates that the received Doppler signal corresponds to the predetermined distance of the reflector, and in response to the Doppler signal being within the percentage tolerance wherein the control unit is configured to monitor for intrusion and trigger an alarm indicating intrusion when the magnitude of the reflected electromagnetic wave changes from the reference value, in the manner claimed.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684